DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-10) in the reply filed on 12/29/2020 is acknowledged.  The traversal is on the ground(s) that examiner has failed to establish burden of searching and examining the entire application.  This is not found persuasive because although the claim 11 has been amended to include “configured for inserting into a first attachment opening of a seat track”, Claim 11 still does not require the pin to be inserted into a first attachment opening of a seat track as Claim 1 does.  Instead, Claim 11 only requires the pin to be capable of being inserted into a first attachment opening.  Furthermore, Claim 11 does not require additional steps in Claim 1 such as installing a removable fastener through a second attachment opening of the seat track.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 3 recites the limitation "a track channel" in line 2.  It is not clear from the claim language or the specification, what this limitation refers to.  For examination purpose, it is interpreted as the channel between the two parallel legs extending downwards from the lower surface of the track support (192) in Fig. 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (U.S. Patent Publication No. 2010/0116933).
Regarding Claim 1, Erickson teaches a method for installing a seat (Fig. 5, 504-520) on a seat track (Fig. 10, 1000) in an aircraft cabin (Fig. 5, 500), the method comprising:
providing a seat track fitting (Fig. 6, 600), having a first axis (Fig. 6, 644) and comprising a base (Fig. 6, 602), a leg support (Fig. 6, 618), and a pin (Fig. 6, 650), wherein:
the base (Fig. 6, 602) comprises a first planar surface (Fig. 6, 604), a second planar surface (Fig. 6, 606), and a base opening (Fig. 6, 608);
the leg support (Fig. 6, 618) comprises a first leg support portion (Fig. 6, 624) and a second leg support portion (Fig. 6, 626), forming a channel (Fig. 6, 616) over the first planar surface (Fig. 6, 604) of the base (Fig. 6, 602) and comprising a support opening (Fig. 6, opening between two lips (630) and (632)); and
the pin (Fig. 6, 650) is monolithic with the base (Fig. 6, 602) and extends from the second planar surface (Fig. 6, 606) away from the leg support (Fig. 6, 618);
inserting the pin (Fig. 6, 650) of the seat track fitting into a first attachment opening (Fig. 4, 442 & Fig. 10, 1008) of the seat track ([0055], lines 8-10); and
Although the reference does not explicitly teach installing a removable fastener with regards to the cited embodiment in Fig. 6, a similar embodiment in Fig. 14 teaches installing a fastener (Fig. 14, 1416) through an attachment opening (Fig. 14, 1426) of the seat track (Fig. 14, 1404) and through the base opening (Fig. 14, 1420) of the seat track fitting (Fig. 14, 1400), wherein the fastener (Fig. 14, 1416) forces the second planar surface (Fig. 14, bottom surface of (1424)) of the base (Fig. 14, 1424) of the seat track fitting (Fig. 14, 1400) toward a track support (Fig. 14, 1432) of the seat track (Fig. 10, 1000) ([0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fastener (1416) in Fig. 14 to secure the seat track fitting 
As a result, a fastener (Fig. 14, 1416) would be installed through a second attachment opening (Fig. 10, 1008) of the seat track (Fig. 10, 1000) and through the base opening (Fig. 6, 608) of the seat track fitting (Fig. 6, 600), wherein the fastener (Fig. 14, 1416) forces the second planar surface (Fig. 6, 606) of the base (Fig. 6, 602) of the seat track fitting (Fig. 6, 600) toward a track support (Fig. 10, 1002) of the seat track (Fig. 10, 1000).
Although Erickson does not explicitly teach a removable fastener, it teaches that the pitch and/or distance between rows of seats may be adjusted by moving the seats along the rails.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fasteners of Ericson removable in order to be able to easily and quickly reconfigure, relocate or replace the seats in the cabin.
Regarding Claim 5, Erickson teaches the method of claim 1, further comprising attaching the seat (Fig 4, 408 & 404) ([0006]: attachment systems at the bottom of the seats) to the seat track fitting (Fig. 6, 600), supported on the seat track (Fig. 10, 1000) ([0049] & [0052]).   
Regarding Claim 10, Erickson teaches that the pitch and/or distance between rows of seats may be adjust by moving the seats along the rails [0007] which would most like require removal of seats from the seat track.  In such case, it would have been obvious to one of ordinary skill in the art to follow the claimed steps to remove the seats since they offer the most logical and efficient means to remove the seats, requiring the least amount of time and labor.  

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (U.S. Patent Publication No. 2010/0116933) in view of McClure (U.S. Patent No. 10,190,615).
Regarding Claim 2, Erickson teaches the method of claim 1,

wherein installing the removable fastener (Fig. 14, 1416) comprises protruding the removable fastener (Fig. 14, 1416) through the first semicircular portion (Fig. 7, 700 & 702), the base opening (Fig. 6, 608), and the second attachment opening (Fig. 10, 1008).
 Erickson does not explicitly teach tightening a fastener nut of the removable fastener against the first planar surface.
McClure teaches tightening a fastener nut (Fig. 1, 142) of the removable fastener (Fig. 1, 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the track fitting (600) of Erickson such that the upper surface of the hole (608) would match the upper surface (604) of the base (602) and the shape of the hole (608) would be round so as to use the fastener of McClure to mount the track fitting to the a seat track since McClure’s fastener can be securely fastened, easily removed and reused without being damaged and all the components of the fastener would stay together as suggested in McClure Col. 1, lines 21-30.
Regarding Claim 3, Erickson/McClure teach the method of claim 2, wherein tightening the fastener nut (McClure Fig. 1, 142) against the first planar surface (Erickson Fig. 6, 604) comprises flaring an end (McClure Fig. 1, 122) of the removable fastener (McClure Fig. 1, 100) inside a track channel (Erickson Fig. 13, a channel between two legs (1016) and (1018)) of the seat track (Erickson Fig. 10, 1000) (McClure Figs. 7 & 8 show flared end at (122)).  (When the fingers (120) of McClure’s fastener are flared, the workpiece gripping elements (122) of McClure would push up against the lower surface (606) of the base of Erickson.)
Regarding Claim 4, it is conceivable that a portion of the nut of McClure’s fastener would be positioned within the channel before it is lowered as the screw (McClure Fig. 1, 126) is threaded into the collet body (Fig. 1, 114).

Claims 1, 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (U.S. Patent Publication No. 2010/0116933).
Regarding Claim 1, Erickson teaches a method for installing a seat (Fig 4, 408 & 404 or Fig. 14, 1402) ([0006]: attachment systems at the bottom of the seats) on a seat track (Fig. 14, 1404) in an aircraft cabin (Fig. 5, 500), the method comprising:
providing a seat track fitting (Fig. 14, 1400), having a first axis (Fig. 14, an axis passing through centers of two holes (1420) and (1422)) and comprising a base (Fig. 14, 1424) and a leg support (Fig. 14, 1438), wherein:
the base (Fig. 14, 1424) comprises a first planar surface (Fig. 14, 1440), a second planar surface (Fig. 14, lower surface of (1424)) and a base opening (Fig. 14, 1420 & 1422);
the leg support (Fig. 14, 1438) comprises a first leg support portion and a second leg support portion (Fig. 14 shows first and second symmetric leg support portions on opposite side of (1424)), forming a channel (Fig. 14, 1434) over the first planar surface (Fig. 14, 1440) of the base (Fig. 14, 1424) and comprising a support opening (Fig. 14, opening between two first and second leg support portions of the leg support (1438)); and
installing a fastener (Fig. 14, 1416 & 1418) through a second attachment opening (Fig. 14, 1426 & 1428) of the seat track (Fig. 14, 1404) and through the base opening  (Fig. 14, 1420 & 1422) of the seat track fitting (Fig. 14, 1400), wherein the fastener forces the second planar surface (Fig. 14, lower surface of (1424)) of the base (Fig. 14, 1424) of the seat track fitting toward a track support (Fig. 14, 1432) of the seat track (Fig. 14, 1404).
Although the reference does not explicitly teach a pin with regards to the cited embodiment in Fig. 14, a similar embodiment in Fig. 6 teaches a pin (Fig. 6, 650) monolithic with 
inserting the pin (Fig. 6, 650) of the seat track fitting into a first attachment opening (Fig. 11, 1008) of the seat track (Fig. 11, 1004) ([0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pin (650) in Fig. 6 on the underside of the base (1424) of the seat track fitting (1400) in Fig. 14 in order to easily align the base opening (1420 & 1422) of the seat track fitting with the attachment opening (1426 and 1428) of the seat track (1404). 
Although Erickson does not explicitly teach a removable fastener, it teaches that the pitch and/or distance between rows of seats may be adjusted by moving the seats along the rails.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the fasteners of Ericson removable in order to be able to easily and quickly reconfigure, relocate or replace the seats in the cabin.
Regarding Claim 5, Erickson teaches the method of claim 1, further comprising attaching the seat (Fig. 14, 1402) ([0006]: attachment systems at the bottom of the seats) to the seat track fitting (Fig. 14, 1400), supported on the seat track (Fig. 14, 1404) ([0074]).   
Regarding Claim 10, Erickson teaches that the pitch and/or distance between rows of seats may be adjust by moving the seats along the rails [0007] which would most like require removal of seats from the seat track.  In such case, it would have been obvious to one of ordinary skill in the art to follow the claimed steps to remove the seats since they offer the most logical and efficient means to remove the seats, requiring the least amount of time and labor.  

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (U.S. Patent Publication No. 2010/0116933) in view of Lee (U.S. Patent No. 5,823,727).
Regarding Claim 6, Erickson teach the method of claim 5, but, does not explicitly teach wherein the attaching the seat to the seat track fitting comprises:
protruding a stud end of the seat into the channel;
sliding the seat along the first axis of the seat track fitting;
rotating a stud nut of the seat relative to a stud, connecting the stud end and a leg of the seat; and
tightening the stud nut against a first lip of the first leg support portion and a second lip of the second leg support portion, wherein the first iip and the second lip are disposed and tightened between the stud nut and the stud end.
Lee teaches protruding a stud end (Fig. 2, 26) of the seat (Fig. 4, 40) (Col. 2, lines 65-67: base of a seat) into the channel (Fig. 1, 12) (Col. 2, lines 28-31 & Col. 2, lines 52-55);
sliding the seat (Fig. 4, 40) along the first axis of the seat track fitting (Col. 2, lines 31-32: slid);
rotating a stud nut (Fig. 4, 41) of the seat relative to a stud, connecting the stud end (Fig. 2, 26) and a leg (Fig. 4, 40) of the seat (Col. 2, lines 62-67); and
tightening the stud nut against a first lip (Fig. 1, 16) of the first leg support portion (Fig. 1, 11) and a second lip (Fig. 1, 16’) of the second leg support portion (Fig. 1, 11), wherein the first lip (Fig. 1, 16) and the second lip (Fig. 1, 16’) are disposed and tightened between the stud nut (Fig. 4, 41) and the stud end (Fig. 2, 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the attachment system (1402) of Erickson with the fastening system (10 & 40) of Lee to mount the seat to the seat track fitting since this fastening system of Lee requires a minimum of structure above the seat track fitting as suggested in Col. 1, lines 24-27.
Regarding Claim 7, Erickson/Lee teach the method of claim 6, wherein:

the stud end (Lee Fig. 2, 26) is protruded into the channel (Erickson Fig. 14, 1434) through the second semicircular portion (Erickson Fig. 14, one of two semicircular portions in the support opening) (Lee Col. 2, lines 28-31 & Col. 2, lines 52-55).
Regarding Claim 8, Erickson/Lee teach the method of claim 7, wherein:
the support opening (Erickson Fig. 14, opening between two symmetric leg support portions of the leg support (1438)) comprises a linear portion defined by a first linear part (Erickson Fig. 14, a linear portion between two semicircular portions or Lee Fig. 1, edge of (16)) of a first inner lip edge of the first lip (Erickson Fig. 16, lip portion of (1438) or Lee Fig. 1, 16) and by a second linear part (Erickson Fig. 14, a linear portion between two semicircular portions or Lee Fig. 1, edge of (16’)) of a second inner lip edge of the second lip (Erickson Fig. 16, lip portion of (1438) or Lee Fig. 1, 16’); and after sliding the seat along the first axis, the stud protrudes through the linear portion (See Erickson Figs. 1 and 5) (Lee Col. 2, lines 28-32).
Regarding Claim 9, Erickson/Lee teach the method of claim 6, wherein sliding the seat (Lee Fig. 4, 40) along the first axis comprising sliding the stud end (Lee Fig. 2, 26) within the channel (Erickson Fig. 14, 1434) in a direction away from the removable fastener (As the stud end (26) of Lee is inserted through one of the semicircular portions of Erickson and slid towards the linear part, the stud end would move away from the removable fasteners (1416, 1418).)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141.  The examiner can normally be reached on 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        3/12/2021